DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Lam Doan, Reg No. 63,593 on 02/03/2022.

The application has been amended as follows: 
Claims:
1.	(Currently Amended) A method, executable by a network device, comprising:
receiving a set of commands, the set of commands specifying an ingress interface of the network device and a set of packet attributes;
generating, by a software application operating on the network device, a test packet based on the set of packet attributes;
sending, by the software application, the test packet to an interface of the network device other than the ingress interface of the network device, the interface of the network device other than the ingress interface of the network device configured to inject the test 
processing the test packet through the hardware packet processing pipeline of the network device;
capturing the test packet before the test packet exits an egress interface of a plurality of egress interfaces of the network device; and
sending the processed test packet to the interface of the network device other than the ingress interface of the network device, the interface of the network device other than the ingress interface of the network device further configured to forward the test packet to the software application for analysis.
2.	(Original) The method of claim 1, wherein generating the test packet comprises marking the test packet with a marker.
3.	(Original) The method of claim 2, wherein marking the test packet with the marker comprises generating metadata associated with the test packet that is separate from the test packet, wherein the metadata comprises the marker.
4.	(Previously Presented) The method of claim 2, wherein the hardware packet processing pipeline comprises an ingress match and action module that is configured to detect the marker associated with the test packet.
5.	(Previously Presented) The method of claim 4, wherein the marker is a first marker, wherein the hardware packet processing pipeline further comprises an ingress header manager configured to generate a system header, wherein the ingress match and action module is further configured to, upon detecting the first marker associated with the test packet, create a set of instructions for instructing the ingress header manager to include a second marker in the system header.
6.	(Original) The method of claim 5, wherein the hardware packet processing pipeline comprises an ingress processing pipeline, wherein the ingress match and action module and the ingress header manager are included in the ingress processing pipeline.

8.	(Previously Presented) The method of claim 7, wherein the hardware packet processing pipeline further comprises an egress header manager, wherein the egress match and action module is further configured to, upon detecting the second marker associated with the test packet, instruct the egress header manager to retain the system header that includes the second marker, wherein the egress header manager is configured to retain the system header.
9.	(Original) The method of claim 8, wherein the hardware packet processing pipeline further comprises an egress processing pipeline, wherein the egress match and action module and the egress header manager are included in the egress processing pipeline.
10.	(Currently Amended) The method of claim 1, wherein sending the processed test packet to other than the ingress interface of the network device comprises recirculating the processed test packet back through the hardware packet processing pipeline.
11.	(Currently Amended) The method of claim 10, wherein the interface of the network device other than the ingress interface of the network device is a first interface of the network device, wherein recirculating the processed test packet back through the hardware packet processing pipeline comprises sending the processed packet to a second interface of the network device, the second interface of the network device configured to transmit the processed test packet back through the hardware packet processing pipeline.
12.	(Original) The method of claim 10, wherein the software application analyzes the test packet to determine the test packet would have egressed out of the egress interface of the network device and presents information indicating that the test packet would have egressed the egress interface of the network device.

14.	(Currently Amended) A network device comprising:
a processor; and
a non-transitory machine-readable medium storing instructions that when executed by the processor cause the processor to:
receive a set of commands, the set of commands specifying an ingress interface of the network device and a set of packet attributes;
generate, by a software application operating on the network device, a test packet based on the set of packet attributes;
sending, by the software application, the test packet to an interface of the network device other than the ingress interface of the network device, the interface of the network device other than the ingress interface of the network device configured to inject the test packet into a hardware packet processing pipeline of the network device, where the test packet appears to the hardware packet processing pipeline to have been received at the ingress interface of the network device;
process the test packet through the hardware packet processing pipeline of the network device;
capture the test packet before the test packet exits an egress interface of a plurality of egress interfaces of the network device; and
send the processed test packet to the interface of the network device other than the ingress interface of the network device, the interface of the network device other than the ingress interface of the network device further configured to forward the test packet to the software application for analysis.
15.	(Original) The network device of claim 14, wherein generating the test packet comprises marking the test packet with a marker.

17.	(Previously Presented) The network device of claim 15, wherein the hardware packet processing pipeline comprises an ingress match and action module that is configured to detect the marker associated with the test packet.
18.	(Currently Amended) The network device of claim 14, wherein sending the processed test packet to other than the ingress interface of the network device comprises recirculating the processed test packet back through the hardware packet processing pipeline.
19.	(Currently Amended) The network device of claim 18, wherein the interface of the network device other than the ingress interface of the network device is a first interface of the network device, wherein recirculating the processed test packet back through the hardware packet processing pipeline comprises sending the processed packet to a second interface of the network device, the second interface of the network device configured to transmit the processed test packet back through the hardware packet processing pipeline.
20.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by a processor of a network device, the program comprising sets of instructions for:
receiving a set of commands and a request to process a test packet through a hardware processing pipeline of the network device, the set of commands specifying an ingress interface of the network device and a set of packet attributes;
in response to the request, generating, by a software application operating on the network device, the test packet based on the set of packet attributes;
sending, by the software application, the test packet to an interface of the network device other than the ingress interface of the network device, the interface of the network device other than the ingress interface of the network device configured to injecting the test packet into a hardware packet processing pipeline of the network device;

sending the processed test packet to the interface of the network device other than the ingress interface of the network device, the interface of the network device other than the ingress interface of the network device further configured to forward the test packet to the software application for analysis; and
based on the processing, determining, by the software application, an egress interface of the network device of which the test packet would have exited out.


Examiner’s Comment
Claims 1-20 are allowable over the prior art of record for the reason stated on pp 7-9 of the Applicant’s Arguments/Remarks filed on 11/04/2021. An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-20 are allowed.

Prior Art:
US 2014/0153406 (Brolin) teaches a method of handling test packets in an apparatus with a first unit communicatively coupled with a second unit. The method may comprise designating a test packet with type information, the type information indicating whether the test packet is handled by the first unit, the second unit, or either unit, Abstract.  Brolin teaches on a software application residing on the network device that manages test packets and a loopback interface to prevent test packets exiting the network device.  Brolin does not teach on the details in the Independent Claims in regards to specifying an ingress interface, choosing another interface 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454   

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454